Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENTS
This Examiner’s Amendment below is the same as the that mailed 4/29/22.  It is being included here to accompany the corrected PTOL-37, which as mailed on 4/29/2022 failed to list claim 3 as allowed.  For box 3 on the PTOL-37, allowed claims, should have listed as 1-3 and 7-20.
There are no other changes to the previous Notice of Allowability and accompanying
documents. The IDS and Interview Summary attached to the previous Notice of Allowability are
not included here to avoid duplication.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Erin Sully on April 21, 2022.

The application has been amended as follows:

In claim 1, last line, after “comprises”, “an” is replaced with —the--.

In the substitute specification filed 3/7/22, the second paragraph (lines 8-11 of page 1) under the heading “INCORPORATION BY REFERENCE OF SEQUENCE LISTING” is replaced with the following:

The present application is being filed along with a Sequence Listing in electronic format. The Sequence Listing is provided as a file entitled Trail-Trimer-Seq-IDs1-7_ST25.txt, created February 27, 2020, which is 28604 bytes in size. The information in the electronic format of the Sequence Listing is incorporated by reference in its entirety.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        May 13, 2022